DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but are moot in view of the new grounds of rejection. 
Applicant argues that the term “at least one” is common language The Examiner disagrees. While the term is commonly used to denote a singular subject, Applicant’s use of the term, “at least one”, recited arbitrarily throughout the claims appearing to denote a single amount of an already claimed singular feature is confusing and does not add to the clarity of the recited claim language and pose antecedent basis issues. 
The remaining rejections in the current office action, under 35 U.S.C. 112 2nd paragraph are new and detailed below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner again notes that the use of the term “at least one” used arbitrarily throughout the claims appearing to denote a single amount of an already claimed singular feature is confusing and does not add to the clarity of the recited claim language and pose antecedent basis issues. 
The dependent claims contain the same deficiencies through dependency as such, are rejected for the same reasons. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10 is directed to a "system" not embodied on any tangible storage media, and the bodies of the claims merely recite a number of software elements such as servers. Examiner interprets these claims as reciting software per se (i.e., program code not stored or processed on any physical media). Functional descriptive material such as a computer program must be structurally and functionally interrelated with a medium to allow its intended uses to be realized. Accordingly, claims directed to software per se are not patentable subject matter. In re Warmerdam, 33 F.3d 1354, 1361, 31 USPQ2d 1754, 1760 (Fed. Cir. 1994). See MPEP § 2106.01 for further guidance and discussion on computer-related nonstatutory subject matter.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628